Citation Nr: 0407600	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee subtotal medial 
meniscectomy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

The veteran served on active duty in the military from 
September 1981 to October 1988.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Washington, 
DC, which granted service connection for residuals of a right 
knee subtotal medial meniscectomy and post traumatic 
arthritis of the right knee assigning each a 10 percent 
evaluation.  

The Board notes that the veteran has submitted additional 
evidence to the Board, with regard to his claims for 
entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee subtotal medial meniscectomy 
and entitlement to an initial evaluation in excess of 10 
percent for post traumatic arthritis of the right knee.  
However, the veteran did not submitted a waiver, which would 
allow the Board to review the evidence without prior RO 
review and consideration.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (2003).  Any additional evidence submitted 
directly to the Board following the certification of an 
appeal, or forwarded to the Board pursuant to 38 C.F.R. § 
19.37(b), is to be returned to the RO for review; and, if the 
benefits sought on appeal are not granted, the issuance of a 
Supplemental Statement of the Case, unless that evidence is 
accompanied by a signed waiver of initial consideration by 
the RO.  38 C.F.R. § 20.1304(c) (2003).  Accordingly, this 
issue must be remanded to the RO for review of the new 
evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO is requested to review the 
newly submitted evidence with regard to 
the veteran's claims for entitlement to 
an initial evaluation in excess of 10 
percent for residuals of a right knee 
subtotal medial meniscectomy and 
entitlement to an initial evaluation in 
excess of 10 percent for post traumatic 
arthritis of the right knee.  

2.  The RO is requested to readjudicate 
the issues of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a right knee subtotal medial 
meniscectomy and entitlement to an 
initial evaluation in excess of 10 
percent for post traumatic arthritis of 
the right knee.  

3.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




